Citation Nr: 1016261	
Decision Date: 05/03/10    Archive Date: 05/13/10

DOCKET NO.  09-02 946	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Boston, 
Massachusetts


THE ISSUES

1.  Entitlement to an initial rating in excess of 30 percent 
for posttraumatic stress disorder (PTSD).

2.  Entitlement to an initial compensable rating for 
residuals of a left knee injury.


REPRESENTATION

Appellant represented by:	Michael J. Kelley, Attorney


WITNESS AT HEARING ON APPEAL

Appellant




ATTORNEY FOR THE BOARD

S. Finn, Associate Counsel


INTRODUCTION

The Veteran served in the United States Army from May 1969 to 
April 1971.  

This matter comes before the Board of Veterans' Appeals 
(Board) on appeal from an April 2008 rating decision issued 
by the Department of Veterans Affairs (VA) Regional Office 
(RO) in Columbia, South Carolina.  Jurisdiction of the 
Veteran's claims was subsequently transferred to the Boston, 
Massachusetts, RO.

Although the RO adjudicated the matter of entitlement to 
service connection for right knee pain in April 2008, the 
Veteran has not appealed the issue of entitlement to service 
connection for right knee disability.  The Board therefore 
has no jurisdiction of the issue and will not address the 
issue in this decision.  (See February 2010 Board hearing 
transcript, p. 5; letter from Veteran's attorney received in 
August 2008.)

In August 2008, the Veteran testified during a personal 
hearing at the RO and, in February 2010, the Veteran, sitting 
at the RO, testified at a Video Conference hearing before the 
undersigned.  Transcripts of these hearings are associated 
with the claims file.

The issue of entitlement to a total disability rating based 
on individual unemployability due to service-connected 
disability (TDIU) has been raised by the record, as indicated 
in the January 2008 private examination and February 2008 VA 
examination reports, but has not been adjudicated by 
the Agency of Original Jurisdiction (AOJ).  Therefore, the 
Board does not have jurisdiction over the issue, and it is 
referred to the AOJ for appropriate action.  

The issue of entitlement to an initial compensable rating for 
residuals of a left knee injury is addressed in the REMAND 
portion of the decision below.


FINDING OF FACT

The clinical signs and manifestations of the Veteran's 
service-connected PTSD are shown to be characterized by 
insomnia, intrusive thoughts, nightmares, depression, 
impairment of concentration and memory, intermittent suicidal 
ideation without intent, disturbances in motivation in mood, 
and difficulty in establishing work and social relationships, 
of an overall chronic and moderately severe nature. 


CONCLUSION OF LAW

The criteria for the assignment of an initial 50 percent 
disability rating, but not more, for PTSD for the entire 
appeal period have been met.  38 U.S.C.A. § 1155 (West 2002 & 
Supp. 2009); 38 C.F.R. §§ 4.3, 4.7, 4.130, Diagnostic Code 
9411 (2009).  


REASONS AND BASES FOR FINDING AND CONCLUSION

I.  Duties to Notify and Assist

The Veterans Claims Assistance Act of 2000 (VCAA), codified 
at 38 U.S.C.A. 
§§ 5100, 5102, 5103, 5103A, 5106, 5107, and 5126, was signed 
into law on November 9, 2000.  Implementing regulations were 
created, codified at 38 C.F.R. §§ 3.102, 3.156(a), 3.159, and 
3.326.

VCAA notice consistent with 38 U.S.C.A. § 5103(a) and 38 
C.F.R. § 3.159(b) must: (1) inform the claimant about the 
information and evidence not of record that is necessary to 
substantiate the claim; (2) inform the claimant about the 
information and evidence that VA will seek to provide; and 
(3) inform the claimant about the information and evidence 
that the claimant is expected to provide.  See 38 C.F.R. § 
3.159(b)(1) (2009).
 
The Veteran was provided VCAA-compliant notice in November 
2007, prior to the initial adjudication of his claim for 
service connection for PTSD in an April 2008 RO rating 
decision.  The VCAA letter indicated the types of evidence 
necessary to substantiate the claim, and the division of 
responsibility between the Veteran and VA for obtaining that 
evidence, including the information needed to obtain both his 
private and VA medical treatment records.  The Veteran also 
received additional notice pertaining to the downstream 
disability rating and effective date elements of the claim.  
Dingess v. Nicholson, 19 Vet. App. 473 (2006). 

In the April 2008 RO rating decision, service connection for 
PTSD was established and an initial rating was assigned.  
Thus, the claim for which VCAA notice was provided has been 
substantiated.  See Dingess v. Nicholson, 19 Vet. App. at 
490-491.  As such, 38 U.S.C.A. § 5103(a) notice is no longer 
required as to this matter, because the purpose such notice 
was intended to serve has been fulfilled.  Id.  After the RO 
awarded the Veteran service connection for PTSD and assigned 
an initial disability rating, he filed a notice of 
disagreement contesting the initial rating determination.  
See 73 Fed. Reg. 23353-23356 (April 30, 2008) (amending 
38 C.F.R. § 3.159(b) to add subparagraph (3), which provides 
VA has no duty to provide section 5103 notice upon receipt of 
a notice of disagreement).  The RO furnished the Veteran a 
Statement of the Case that addressed the initial rating 
assigned for his PTSD, included notice of the criteria for 
higher rating and provided the Veteran with further 
opportunity to identify and submit additional information 
and/or argument, which the Veteran has done by perfecting his 
appeal.  See 38 U.S.C.A. §§ 5103A, 5104(a), 7105 (West 
2002).  Under these circumstances, VA fulfilled its 
obligation to advise and assist the Veteran throughout the 
remainder of the administrative appeals process, and accorded 
the Veteran a fair opportunity to prosecute the appeal.  See 
Dunlap v. Nicholson, 21 Vet. App. 112 (2007).

The Veteran was afforded a VA examination in February 2008.  
Although the Veteran testified at his February 2010 Board 
hearing that his level of disability has since increased with 
regard to anxiety and nightmares since his last VA 
examination, the Veteran, through his attorney, asserted at 
the hearing that the evidence of record is sufficient to 
evaluate his claim for a higher initial rating for PTSD, as 
indicated at pages 12-14 of the February 2010 Board hearing 
transcript.  This is consistent with the assertion of the 
Veteran's representative that the Veteran has "decided he 
will not attended" [sic] another C & P exam to evaluate his 
PTSD."  (Emphasis in original.)  Although the undersigned 
would have been required to consider requesting a new VA 
examination for recently worsening symptoms of PTSD as 
described at the Board hearing, the Veteran, through his 
attorney, and as described above, has made clear that he 
feels the current evidence of record to be adequate for 
purposes of adjudication of the claim for a higher initial 
rating for PTSD, and that he will not attend another VA 
psychiatric examination.  The duty to assist in the 
development and the adjudication of a claim is not a one-way 
street.  Wamhoff v. Brown, 8 Vet. App. 517, 522 (1996); 
Zarycki v. Brown, 6 Vet. App. 91, 100 (1993); Wood v. 
Derwinski, 1 Vet. App. 190, 193 (1991).  The Veteran's 
request that the claim be decided on the evidence of record 
and his assertion, notwithstanding recently worsening 
symptoms, and that he will not attend another VA psychiatric 
examination, are large factors in the Board's determination 
that no further development of the evidence with respect to 
the claim is warranted.

The evidence of record includes service treatment records, a 
VA examination report, a private examination report, and 
statements and testimony from the Veteran and his attorney.  
As discussed directly above, the Veteran has indicated that 
he has no further evidence to submit to VA and no further 
evidence he wishes VA to obtain.  Although the Veteran 
testified that he was treated by a psychologist at Kearny 
Hospital about five years prior, the Veteran testified that 
the evidence of record is adequate to decide the claim, as 
indicated on page 14 of the hearing transcript.  The Veteran 
has been accorded ample opportunity to present evidence and 
argument in support of his appeal and has been provided a 
meaningful opportunity to participate in development of his 
claim.  All pertinent due process requirements have been met.  
See 38 C.F.R. § 3.103.  The Board will respect and abide by 
the Veteran's request that no further development occur with 
respect to this claim; the Board in fact has no legal 
authority to direct further action or cooperation on the part 
of the Veteran.  As the Veteran is represented by competent 
legal counsel he is deemed to understand the potential 
consequences of his decisions and actions.  See also, Overton 
v. Nicholson, 20 Vet. App. 427, 438 (2006) (appellant's 
representation by counsel "is a factor that must be 
considered when determining whether that appellant has been 
prejudiced by any notice error"). 

II.  A Higher Initial Rating for PTSD

Disability ratings are assigned in accordance with the VA's 
Schedule for Rating Disabilities and are intended to 
represent the average impairment of earning capacity 
resulting from disability.  38 U.S.C.A. § 1155.  

If there is a question as to which of two evaluations shall 
be applied, the higher evaluation will be assigned if the 
disability picture more nearly approximates the criteria 
required for that rating.  Otherwise, the lower rating will 
be assigned.  38 C.F.R. § 4.7.  

After careful consideration of the evidence, any reasonable 
doubt remaining will be resolved in favor of the Veteran.  
38 C.F.R. § 4.3.  A claimant is entitled to the benefit of 
the doubt when there is an approximate balance of positive 
and negative evidence.  See 38 C.F.R. § 3.102.  When a 
claimant seeks benefits and the evidence is in relative 
equipoise, the claimant prevails.  See Gilbert v. Derwinski, 
1 Vet. App. 49 (1990).  The preponderance of the evidence 
must be against the claim for benefits to be denied.  See 
Alemany v. Brown, 9 Vet. App. 518 (1996).  

The Board observes that this is an initial rating case and 
consideration will be given to "staged ratings" (i.e., 
different percentage ratings for different periods of time) 
from the date service connection was made effective.  See 
Fenderson v. West, 12 Vet App 119, 126 (1999).  

Diagnostic Code 9411, which is governed by the General Rating 
Formula for Mental Disorders set forth in 38 C.F.R. § 4.130, 
provides that:

A 30 percent disability rating for PTSD is warranted 
when the veteran exhibits occupational and social 
impairment with occasional decrease in work efficiency 
and intermittent periods of inability to perform 
occupational tasks (although generally functioning 
satisfactorily, with routine behavior, self-care, and 
conversation normal), due to such symptoms as: depressed 
mood, anxiety, suspiciousness, panic attacks (weekly or 
less often), chronic sleep impairment, and mild memory 
loss (such as forgetting names, directions, recent 
events).  38 C.F.R. § 4.130.

A 50 percent disability rating for PTSD is warranted 
when the veteran exhibits occupational and social 
impairment with reduced reliability and productivity due 
to such symptoms as: flattened affect; circumstantial, 
circumlocutory, or stereotyped speech; panic attacks 
more than once a week; difficulty in understanding 
complex commands; impairment of short and long-term 
memory (e.g., retention of only highly learned material, 
forgetting to complete tasks); impaired judgment; 
impaired abstract thinking; disturbances of motivation 
and mood; difficulty in establishing and maintaining 
effective work and social relationships.  Id.  

A 70 percent disability rating for PTSD is warranted 
when the veteran exhibits occupational and social 
impairment with deficiencies in most areas, such as 
work, school, family relations, judgment, thinking, or 
mood, due to such symptoms as: suicidal ideation; 
obsessional rituals which interfere with routine 
activities; speech intermittently illogical, obscure, or 
irrelevant; near-continuous panic or depression 
affecting the ability to function independently, 
appropriately and effectively; impaired impulse control 
(such as unprovoked irritability with periods of 
violence); spatial disorientation; neglect of personal 
appearance and hygiene; difficulty in adapting to 
stressful circumstances (including work or a work-like 
setting); inability to establish and maintain effective 
relationships.  Id.  

Global Assessment of Functioning (GAF) scores are a scale 
reflecting the "psychological, social, and occupational 
functioning on a hypothetical continuum of mental health- 
illness."  See Carpenter v. Brown, 8 Vet. App. 240, 242 
(1995); see also Richard v. Brown, 9 Vet. App. 266, 267 
(1996) [citing the American Psychiatric Association's 
DIAGNOSTIC AND STATISTICAL MANUAL FOR MENTAL DISORDERS (4th 
ed.), p. 32].  

GAF scores ranging from 61 to 70 reflect some mild symptoms 
(e.g., depressed mood and mild insomnia) or some difficulty 
in social, occupational, or school functioning (e.g., 
occasional truancy, or theft within the household), but 
generally functioning pretty well, has some meaningful 
interpersonal relationships.  

GAF scores ranging from 51 to 60 reflect moderate symptoms 
(e.g., flat affect and circumstantial speech, occasional 
panic attacks) or moderate difficulty in social, 
occupational, or school functioning (e.g., few friends, 
conflicts with peers or co-workers).  

Scores ranging from 41 to 50 reflect serious symptoms (e.g., 
suicidal ideation, severe obsessional rituals, frequent 
shoplifting) or any serious impairment in social, 
occupational, or school functioning (e.g., no friends, unable 
to keep a job).  See 38 C.F.R. § 4.130 [incorporating by 
reference the VA's adoption of the DSM-IV, for rating 
purposes].  

Scores ranging from 31 to 40 reflect some impairment in 
reality testing or communication (e.g., speech is at times 
illogical, obscure, or irrelevant) or major impairment in 
several areas, such as work or school, family relations, 
judgment, thinking, or mood (e.g., depressed, avoids friends, 
neglects family, and is unable to work).  

The terms "mild," "moderate," "moderately severe" and 
"severe" are not defined in the Schedule.  Rather than 
applying a mechanical formula, the Board must evaluate all of 
the evidence to the end that its decisions are "equitable 
and just."  38 C.F.R    § 4.6.  

It should also be noted that use of terminology such as 
"mild" or "severe" by VA examiners and others, although an 
element of evidence to be considered by the Board, is not 
dispositive of an issue.  The record as a whole is evaluated 
in arriving at a decision regarding an increased rating.  38 
C.F.R. §§ 4.2, 4.6.  

In January 2008, the Veteran submitted a written statement 
from a private psychologist, Dr. S. C., who conducted an 
independent psychological evaluation.  The Veteran reported 
nightmares and flashbacks a few times per week.  He reported 
a history of substance abuse since his experience in Vietnam.  
He reported that he had been with his partner for 20 years.  
He reported having a "short fuse," concentration problems, 
severe impairment in social functioning, and poor energy 
level.  Upon mental status examination, the Veteran had good 
hygiene.  His eye contact was normal and he was responsive to 
his questions.  His affect was normal.  His persistence was 
average, but his pace, focus, and sustained concentration 
were below average.  The Veteran was oriented to time, place, 
and person.  The Veteran reported no obsessions, compulsions, 
delusions, or hallucinations.  He reported increased arousal, 
irritability, depression, diminished interests in preferred 
activities, decreased appetite, feelings of worthlessness and 
hopelessness, impaired concentration, and insomnia.  The 
physician stated that the Veteran's score on the Miller 
Forensic Assessment of Symptoms Test (M-FAST) reflected that 
he was not exaggerating or faking any of the psychological 
symptoms.  The Beck Anxiety Inventory reflected severe 
anxiety and the Beck Depression Inventory reflected moderate 
depression.  The Trauma Symptom Inventory test reflected 
abnormally elevated: anxious arousal (i.e., insomnia, 
concentration problems, and irritability), 
anger/irritability, intrusive experiences, and defensive 
avoidance that corresponded to PTSD.  The psychologist opined 
that even if the Veteran did not have back pain, he would be 
disabled and unemployable due to severe symptoms of PTSD.

The private psychologist concluded that the Veteran had 
impairments in most areas of functioning due to PTSD and 
depression and that these impairments interfere with his 
ability function effectively.  His deficiencies, included in 
part, the following:  1) inability to work; 2) inability to 
maintain effective interpersonal relationships (i.e., distant 
relationship with family members and friends), 3) impaired 
mood; 4) impaired judgment; and 5) impaired impulse control.  
The diagnostic impression was chronic and severe PTSD and 
Adjustment Disorder with depressed mood.

The Veteran underwent a VA mental health examination in 
February 2008.  The Veteran reported that he had never had a 
psychiatric or substance abuse hospitalization.  He reported 
that he received psychological counseling and treatment for 
drugs and alcohol abuse in the early 1970s after returning 
from Vietnam.  He further stated that he is not currently 
receiving any psychological treatment or taking medication 
for his PTSD.  He indicated that he had been with his current 
partner for 20 years.  He reported that their relationship 
was good.  He stated that he spends a lot of time reading for 
leisure.  The Veteran reported drinking alcohol two to three 
times per year.  He indicated that he does not use any 
illicit drugs and became clean about three years after 
Vietnam.  

Upon mental status examination, the Veteran was anxious, but 
cooperative and pleasant.  There was no evidence of a thought 
disorder.  He denied delusions, hallucinations, or ideas of 
reference.  His eye contact and interactions were 
appropriate.  He admitted to suicidal ideation without intent 
intermittently for many years.  He denied homicidal ideation.  
He denied panic attacks, but described having severe anxiety 
episodes at times.  He was found able to maintain his ADLs 
(activities of daily living) and to be oriented in all 
spheres.  He stated that his memory was good.  He also 
reported episodic depression.  He reported poor sleep partly 
due to nightmares and dreams (averages 4 hours of sleep per 
night).  He described nightmares three to four times per 
month, and intrusive memories on a daily basis.  He indicated 
a history of difficulty with crowds, and that he avoided 
Fourth of July celebrations.  He indicated that he avoids 
watching movies or television programs involving violence.  
The Veteran was diagnosed with chronic, moderately severe 
PTSD and reactive depression.  He was assigned a GAF score of 
48.  The VA examiner also stated that the Veteran has been 
unemployed since 2000 primarily because of back problems, 
although his PTSD probably played some role in his current 
unemployment.

The aforementioned evidence, to include the private opinions 
from Dr. S. C. and the February 2008 VA examiner, indicates 
that the Veteran was diagnosed with service-connected PTSD, 
as well as his nonservice-connected Adjustment Disorder with 
depressed mood and reactive depression.  Neither of the 
examiners clearly distinguished the symptoms attributable to 
the service-connected PTSD from those attributable to 
nonservice-connected psychiatric disability.  Under these 
circumstances, the reasonable doubt doctrine mandates that 
all signs and symptoms be attributed to the Veteran's 
service-connected condition.  Mittleider v. West, 11 Vet. 
App. 181 (1998).

After a careful review of the record, the Board finds that 
based on the evidence currently of record, for the entire 
period of the appeal, the service-connected disability 
picture most closely resembles the criteria for the 
assignment of a 50 percent rating.  38 C.F.R. §§ 4.3, 4.7, 
4.130, Diagnostic Code 9411; see also Fenderson, supra. 

At the February 2010 and August 2008 hearings, the Veteran 
argued that a private clinician determined that he was 
unemployable and that a GAF score of 48 was assigned at his 
VA examination (as indicated on page 3 of the August 2008 
hearing transcript and page 11 of the February 2010 hearing 
transcript).  

The Board notes that GAF scores are one relevant component of 
the Veteran's disability picture that must considered.  
However, they must be weighed alongside all additional 
relevant evidence.  See, e.g., Evans v. West, 12 Vet. App. 
22, 30 (1998), citing Owens v. Brown, 7 Vet App. 429, 433 
(1995) (it is the responsibility of the Board to weigh the 
evidence, including the medical evidence, and determine where 
to give credit and where to withhold the same and, in so 
doing, the Board may accept one medical opinion and reject 
others).  In the present case, no rationale was provided for 
the GAF score of 48 in the VA examination report, greatly 
attenuating the probative value of the GAF score itself, as 
compared to aspects and findings that are more well-supported 
by reasoning and examination results.

The Board finds several aspects of the January 2008 private 
psychological evaluation to be of only limited probative 
value.  The examiner asserts that the Veteran's disability 
best fits the criteria for a 70 percent rating, but his 
reasoning is not consistent with much of the evidence of 
record.  For example, he cites the Veteran's lack of work 
since 2000, but in so doing does not acknowledge in his 
concluding paragraphs the role that the Veteran's back and 
neck played in his loss of employment.  In this regard, the 
February 2008 VA examination report is of a greater probative 
value and weight, insofar as it provides a finding that is 
consistent with the history provided by the Veteran, such as 
the Veteran losing his most recent employment due to back 
problems, as will be discussed further below.  Similarly, the 
private clinician stated that the Veteran has an 
"inability" to maintain effective personal relationships, 
but in so doing did not acknowledge that the Veteran has a 
longstanding 20-year relationship with his partner, which the 
Veteran indicated was "good" in the more objective history 
elicited at the February 2008 VA examination.  In this 
respect too the February 2008 VA examination report is 
afforded a higher probative value.  The January 2008 VA 
examiner cited to the Veteran's impaired impulse control as a 
factor supporting a 70 percent rating, but neglected to 
discuss or consider whether it was "impaired impulse control 
(such as unprovoked irritability with periods of violence)."  
See Diagnostic Code 9411.  Nowhere in the record can the 
Board find indications of impaired impulse control of the 
type and extent contemplated in the language of the criteria 
for a 70 percent rating, that is, of such severity as to be 
characterized by or similar in severity to unprovoked periods 
of violence.  To the extent the January 2008 VA examiner 
described impaired concentration and impaired mood, this 
appears to squarely fall within criteria for a 50 percent 
rating such as disturbances in motivation and mood, and 
deficiencies in understanding complex commands and in long-
term and short-term memory, rather than the more severe 
criteria for a 70 percent rating; the private clinician's 
report is not well-reasoned in this regard.  

In sum, the January 2008 private medical contains significant 
gaps in reasoning or explanation and gives the appearance of 
unsupported over-statement toward the Veteran's favor.  The 
February 2008 VA examination report appears more objective 
and well-reasoned, though it not as complete or as current as 
the Board would have preferred.  Still, with the 
aforementioned considerations in mind, the Board finds that 
the February 2008 VA examination report is to be afforded 
significantly greater probative weight than the January 2008 
private psychologist's report.

For the entire appeal period, the service-connected PTSD is 
shown by the VA examination  reports to have been manifested 
by symptoms such as insomnia, intrusive thoughts, nightmares, 
depression, impairment of concentration and memory, 
disturbances in motivation in mood, and difficulty in 
establishing work and social relationships.  These symptoms 
fall squarely within the level of symptomatology contemplated 
by a rating of 50 percent pursuant to 
Diagnostic Code 9411.  

The criteria for a rating of 70 percent are not approximated.  
Affording the February 2008 VA examiner's opinion the highest 
probative value, the Board finds that the Veteran does not 
have an inability to work due to PTSD, but rather that the 
Veteran's nonservice-connected disabilities play a greater 
role; and that the Veteran has difficulty in forming 
effective work and social relationships, but not an inability 
to form or maintain social relationships.  He does not have 
the type of impaired impulse control contemplated in the 
criteria for a 70 percent rating, as discussed above.  There 
is evidence that the Veteran may have some symptomatology 
that arguably approximates the criteria for a 70 percent 
evaluation, such as intermittent suicidal ideation without 
intent.  

The medical evidence of record, as reflected in the January 
2008 and February 2008 examination reports, with the February 
2008 report being afforded a significantly higher probative 
weight, does not demonstrate the great majority of the 
symptomatology set forth in the criteria for a 70 percent 
rating under Diagnostic Code 9411.  As reflected in the 
reports discussed above, the medical evidence does not 
reflect that he exhibits obsessional rituals which interfere 
with routine activities; intermittently illogical speech; 
near-continuous panic attacks or depression affecting the 
ability to function; spatial disorientation; or neglect of 
personal appearance and hygiene.  In fact, there was no 
evidence of a thought disorder and the Veteran denied panic 
attacks.  (See January 2008 examination report).  As noted 
above, he has had the ability to maintain long-term 
relationships as he has been with his current partner for 20 
years.  Based upon these findings, and following a full 
review of the record, the Board finds that the preponderance 
of the evidence is against a finding that the Veteran's 
disability picture most nearly approximates the criteria for 
a 70 percent evaluation.  As the Board balances the evidence, 
the criteria for a rating of 50 percent set forth a picture 
far more consistent with the Veteran's level of psychiatric 
disability, for the reasons discussed directly above.

The Board further finds probative the February 2008 VA 
examiner's description of the Veteran's overall PTSD 
symptomatology as being of a chronic and moderately severe 
nature; consistent with this opinion, and as discussed at 
length above, the types of symptoms described in the criteria 
for a 70 percent rating are of an inarguably more severe 
nature that is simply not reflected in the clinical findings 
and conclusions of the February 2008 VA examiner.

In an August 2008 written statement, the Veteran and his 
attorney stated that there was uncontroverted evidence that 
establishes a 70 percent rating and that the Veteran would 
not attend another VA examination to evaluate his PTSD.  The 
Board is concerned and aware that the Veteran described 
worsening symptoms at his February 2010 hearing before the 
undersigned.  However, in light of the Veteran's assertion 
through his representative that he would not attend another 
VA examination and his request that the claim be adjudicated 
based on the relevant medical evidence of currently record--
which is now over two years out of date and which is not 
legally adequate in light of the Veteran's description of 
worsening symptoms--the Board is essentially compelled to 
adjudicate claim on the evidence currently of record.  
Without such pivotal information that could have provided by 
a more recent VA examination that would take into account 
worsening symptoms and could have helped to cure any 
deficiencies in prior examination reports, the Board finds 
that the preponderance of the relevant evidence currently of 
record shows that the Veteran's  PTSD approximates a 50 
percent rating for the full pendency of the Veteran's claim, 
as explained above.  The current evidence as weighed by the 
Board does not adequately approximate the criteria for a 70 
percent rating for any period from October 2007 forward 
(though, unfortunately, as discussed above, the most recent 
evidence of record is from February 2008, leaving the Board 
without competent medical evidence sufficiently relevant to 
the great majority of the pendency of the Veteran's claim).

The above determination is based on application of pertinent 
provisions of VA's Schedule for Rating Disabilities.  There 
is no showing that the Veteran's psychiatric disability 
reflects so exceptional or unusual a disability picture as to 
obviate the application of regular schedular criteria 
established for the purpose of rating the service-connected 
disability.  Thus, an evaluation higher than 50 percent on an 
extraschedular basis is not for consideration.  See 38 C.F.R. 
§ 3.321(b)(1).  The Veteran is not shown to require frequent 
periods of hospitalization, or in fact any hospitalizations 
for psychiatric disability, and there are no factors present 
to otherwise render impractical the application of the 
regular schedular standards.  The Veteran is not in treatment 
nor does he take any medication for his PTSD.  He has no 
thought disorder and there is no reason to question his 
competence or his adequate functioning in daily life beyond 
what is contemplated in a 50 rating for PTSD.  Although his 
PTSD symptoms no doubt contribute to his inability to work in 
conjunction with well-documented nonservice-connected 
disability, they are squarely addressed in the rating 
criteria for psychiatric disability and are now afforded a 
very substantial rating of 50 percent.  The evidence of 
record reflects that the Veteran's back and neck disability 
also prevent him from employment and by his own account was 
the reason for his termination from his last job, as 
indicated by his reported history to the VA examiner.  Of 
significant probative weight is the February 2008 VA 
examiner's well-reasoned conclusion, consistent with the 
evidence of record and the history provided by the Veteran, 
that the Veteran had been unemployed since the year 2000 
primarily because of chronic back problems, although it was 
probably correct that his PTSD played some role in his 
current unemployment.  This is not descriptive of marked 
interference with employment due to PTSD, beyond what is 
commensurate with a 50 percent schedular rating.  Because the 
evidence does not show that the Veteran's PTSD presents an 
unusual or exceptional disability picture, the Board is not 
required to remand the claim to the RO for the procedural 
actions outlined in 38 C.F.R. § 3.321(b)(1).  See Bagwell v. 
Brown, 9 Vet. App. 337, 338-39 (1996); Floyd v. Brown, 9 Vet. 
App. 88, 96 (1996); Shipwash v. Brown, 8 Vet. App. 218, 227 
(1995). 

Accordingly, based on this record, the Board finds that 
preponderance of the evidence supports a higher initial 
rating of 50 percent, but no more, for service-connected 
PTSD.  


ORDER

An initial rating of 50 percent for service-connected PTSD is 
granted for the full pendency of the claim on appeal. 


REMAND

The Veteran reports that the residuals of his left knee 
injury have worsened since his last VA examination, as 
indicated on pages 8 and 9 of the February Board 2010 hearing 
transcript.  Specifically, he indicated his scar of the knee 
was becoming more tender and painful and contended that 
additional left knee symptoms were worsening and were related 
to service. 
 
The VA Office of General Counsel has held that, while a lapse 
of time in and of itself does not necessarily require a re-
examination in rating cases, a further examination is needed 
in instances where the Veteran has reported a worsening in 
the disability since the last examination.  See VAOPGCPREC 
11-95 (April 7, 1995).  Therefore, additional development is 
warranted.  Prior to arranging for the Veteran to undergo 
further VA examination, the VA should obtain and associate 
with the claims folder all outstanding medical records.  See 
38 U.S.C.A. § 5103A(a)-(c).

Additionally, the Board has denied the Veteran's claim in 
part on the basis that chondromalacia and cartilage changes 
are not part of his service-connected left knee injury; the 
Veteran has indicated that he believes these aspects of his 
left knee disability should be service-connected, yet no 
formal adjudication as to whether cartilage changes and 
chondromalacia of the knee is service-connected has been 
provided.  As this matter is inextricably intertwined with 
the Veteran's claim for a higher initial rating for left knee 
disability, the RO should adjudicate the matter of 
entitlement to service connection for cartilage changes and 
chondromalacia of the left knee in conjunction with the 
Veteran's appeal for a higher initial rating for service-
connected left knee disability.  See Tyrues v. Shinseki, 23 
Vet. App. 166, 178 (2009) (if matter on appeal is 
inextricably intertwined with an issue or claim still pending 
before VA, for reasons of judicial economy or on prudential 
grounds, review of merits of the claim or issue adjudicated 
will generally be deferred for further adjudication, as 
appropriate, with the other 'inextricably intertwined' 
matters still being adjudicated below). 

Accordingly, the case is REMANDED for the following action:

1.  The RO should adjudicate by a 
formal rating decision the issue of 
entitlement to service connection for 
chondromalacia and cartilage changes of 
the left knee, and provide the Veteran 
notice of his rights to appeal any 
determination not favorable to him.

2.  After securing any necessary release 
forms, with full address information, all 
relevant records of medical treatment 
which are not currently associated with 
the Veteran's claims file should be 
requested.  All records obtained pursuant 
to this request must be included in the 
Veteran's claims file.  If the search for 
such records has negative results, 
documentation to that effect should be 
included in the claims file.

3.  Then, the Veteran should be afforded 
a VA examination, with an appropriate 
examiner, to determine the symptoms and 
severity of service-connected residuals 
of his left knee injury.  The Veteran's 
claims file should be made available to 
the examiner, and the examiner is 
requested to review the entire claims 
file in conjunction with the examination. 

For each disability found other than 
residuals of a laceration of the left 
knee, the examiner must provide an 
opinion with a rationale as to whether 
the disability began during service or is 
related to any incident of service.
 
All tests and studies deemed necessary by 
the examiner should be performed.   
 
A complete rationale should be given for 
all opinions and conclusions expressed in 
a typewritten report.

3.  Thereafter, the RO should 
readjudicate the Veteran's claim.  If the 
benefit sought on appeal remains denied, 
the Veteran should be provided a 
supplemental statement of the case 
(SSOC).  The SSOC must contain notice of 
all relevant actions taken on the claim 
for benefits, to include a summary of the 
evidence and applicable law and 
regulations considered pertinent to the 
issue currently on appeal.  An 
appropriate period of time should be 
allowed for a response.

The appellant has the right to submit additional evidence and 
argument on the matter or matters the Board has remanded.  
Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law 
requires that all claims that are remanded by the Board of 
Veterans' Appeals or by the United States Court of Appeals 
for Veterans Claims for additional development or other 
appropriate action must be handled in an expeditious manner.  
See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2009).




______________________________________________
STEPHEN L. HIGGS
Acting Veterans Law Judge, Board of Veterans' Appeals



 Department of Veterans Affairs


